Citation Nr: 1232007	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-04 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder. 

2.  Entitlement to service connection for a right hip disorder. 

3.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from January 13, 2009 to February 18, 2009. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal.  In June 2011, the Board remanded this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In the Board's prior remand, the Board requested that an attempt be made to secure all of the Veteran's service treatment records (STRs) as well as any post-service medical records identified by the Veteran.  In August 2011, a negative reply was received to the request for additional STRs.  

In August and October 2011, the Veteran was sent a letter requesting additional information regarding post-service medical records.  The October 2011 letter was undeliverable, with the envelope returned to VA with the word "VACANT" stamped on it.  Thereafter, a supplemental statement of the case (SSOC) was sent to the Veteran at that same address.  A review of the record reflects that the Veteran has a new address.  He was sent a letter by the Board to the new address in August 2012 informing him that his claim had been received at the Board.  However, the record, both in the claims file and in the Virtual VA System, does not show that the Veteran was resent the prior correspondence to his new address.  As such, the August 2011 and October 2011 letters as well as the August 2012 SSOC must be sent to the Veteran at his current address.  

In addition, with regard to the claimed disabilities on appeal, the Veteran maintains that his preexisting bilateral knee disability worsened during service and that during basic training he reinjured his knees and hips.  A February 2009 service treatment record shows that the Veteran previously had hip pain in training that resolved and he completed his course of physical training (PT).  In his January 2010 substantive appeal, the Veteran stated that his knees and hips had given him problems ever since his discharge from service.  The Veteran has made no specific contentions as to his right shoulder.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id.  The record before VA need only (1) contain evidence that the Veteran has persistent or recurrent symptoms of current disability and (2) indicate that those symptoms may be associated with the Veteran's active military service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410, at 418 (2006).  Since the Veteran has provided lay evidence of a worsening of his knee disability during service as well as lay evidence of a right hip injury and symptoms since service, the Board finds that the Veteran should be afforded a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran copies of the August 5, 2011 and October 6, 2011 letters as well as the August 16, 2012 SSOC, to his current address of record.  Take appropriate action to any response furnished by the Veteran.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination of his knees and right hip.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right hip disorder had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should acknowledge the Veteran's report of a right hip injury during service, the in-service notation of hip pain in training, and the Veteran's complaints of right hip  problems since service.

With regard to the knees, the examiner should answer the following inquires:

a.  Did the Veteran's pre-existing bilateral knee disorder undergo an increase in severity, i.e., was it aggravated, during service from January 13 to February 18, 2009?  

b.  If the Veteran's bilateral knee disorder underwent an increase in severity during service, was the increase in disability clearly and unmistakably (obviously and manifestly) due to the natural progress of the disease, or was the increase in disability beyond the natural progress of the disease?

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinion obtained 
above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


